Citation Nr: 0307333	
Decision Date: 04/16/03    Archive Date: 04/24/03

DOCKET NO.  96-33 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a back disorder, to 
include the cervical and lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K . L. Wallin, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1943 to December 
1945.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 1995 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan, which denied the benefit sought on 
appeal.  In an October 1998 decision, the Board found that 
the correct issue on appeal was whether or not new and 
material evidence has been submitted to reopen a claim of 
entitlement to service connection for residuals of a back 
injury.  Ultimately, the Board remanded the issue for further 
development. 

In October 2001, the Board determined that the veteran had in 
fact submitted new and material evidence and reopened his 
claim.  However, the matter was again remanded for further 
development and adjudication pursuant to the Veteran's Claims 
Assistance Act (VCAA) of 2000.  The issue is now ready for 
appellate disposition.

In the veteran's May 1996 substantive appeal, he requested a 
Travel Board hearing.  In a statement received April 1998, 
the veteran subsequently withdrew his request for a personal 
hearing before the Board.  As such, the request is deemed 
withdrawn. 38 C.F.R. § 20.704(e).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the issue on appeal has been obtained.

2.  There is no medical evidence of a chronic back disorder 
during the veteran's  active service.






CONCLUSION OF LAW

A back disorder was not incurred in or aggravated during 
service. 38 U.S.C.A. §§ 1110, 1112, 5103, 5103A (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 
3.309, 3.655 (2002).	


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VCAA

Initially the Board notes that consideration has been given 
to the provisions of the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
[codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
Supp. 2002)].  Regulations implementing the VCAA have been 
enacted.  See 66 Fed. Reg. 45, 620 (August 29, 2001) 
[codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)].  The VCAA is applicable to all claims filed on 
or after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  Except for provisions pertaining to claims to reopen 
based upon the submission of new and material evidence, which 
are not applicable in the instant case, the implementing 
regulations are also effective November 9, 2000.  In this 
case, the regulations are accordingly applicable.  See 
Holliday v. Principi, 14 Vet. App. 280 (2000) [the Board must 
make a determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

The current standard of review for all claims is as follows.  
When there is an approximate balance of evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 
Supp. 2002); 38 C.F.R. § 3.102 (2001).  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  

The Board will apply the current standard in adjudicating the 
veteran's claims.  VA has a duty to notify the claimant and 
his or her representative of any information and evidence 
needed to substantiate and complete a claim.  VCAA § 3(a), 
114 Stat. 2096, 2096-97 [now codified as amended at 
38 U.S.C.A. §§ 5102, 5103 (West Supp. 2002)].   After having 
carefully reviewed the record on appeal, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied.  Review of the record shows that pursuant to Board 
remand in October 1998, a request for additional medical 
evidence was made in January 1999.  In a September 2000 
letter, the RO outlined in full detail exactly what evidence 
the veteran needed to submit with respect to his claim.  In 
addition, the criteria necessary to warrant service 
connection were provided in the October 1995 statement of the 
case (SOC).  In June 2001, the RO sent the veteran a letter, 
which indicated that a review of his claims folder was made 
pursuant to the VCAA.  As noted in the Introduction, the 
Board remanded the matter in October 2001 for further 
development and adjudication pursuant to the VCAA.  Further, 
in a January 2002 letter, the RO again notified the veteran 
of the enactment of the VCAA.  This letter not only requested 
a complete medical history of treatment as requested by Board 
remand, but also notified the veteran of VA's duty to assist, 
as well as when, how, and why he should submit additional 
evidence.  Finally, the veteran was provided the new duty to 
assist provisions in the December 2002 supplemental statement 
of the case (SSOC).

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate the claim.  VCAA § 3(a), 114 Stat. 
2096, 2097-98 [now codified at 38 U.S.C.A. § 5103A].  The 
veteran's DD-214, service personnel and service medical 
records have been associated with the claims folder.  VA 
hospitalization records have also been obtained and 
associated with the claims folder.  Attempts to locate both 
outpatient treatment records and any additional service 
medical records resulted in no records being found at VA 
Medical Centers (VAMC) in Detroit, Nashville, Saginaw, or 
Memphis.  A letter from the Social Security Administration 
received in July 1999 indicated that the veteran's social 
security retirement file had been destroyed in accordance 
with their document retention policy.  While the veteran 
indicated that his service medical records are incomplete, 
numerous attempts were made to locate any additional records 
at the National Personnel Records Center (NPRC).  The NPRC 
has confirmed that all treatment records had been forwarded 
to VA.  Further, attempts to locate any additional records at 
the Federal Archives revealed that there was no storage chart 
and/or locator card for the veteran.  

Finally, pursuant to Board remand, the veteran was scheduled 
for a VA examination.  The veteran failed to appear.  
"Individuals for whom an examination has been scheduled are 
required to report for the examination." 38 C.F.R. 
§ 3.326(a). When a claimant fails to report, without good 
cause, for a necessary VA medical examination, his claim may 
be decided on the basis of the evidence of record, or 
summarily denied, depending on the nature of the claim. 38 
C.F.R. 
§ 3.655.  The United States Court of Appeals for Veterans 
Claims (Court) has held that the duty to assist is by no 
means a one-way street, and a veteran's obligation to provide 
certain facts, in this case by submission to a VA 
examination, is not an impossible or onerous task. See Wood 
v. Derwinski, 1 Vet. App. 190, 193 (1991).
While the November 2002 request for examination indicates 
that the examination was cancelled as the veteran withdrew 
his claim, the veteran's representative has indicated that 
the veteran failed to appear, as did the RO.  In addition, 
there is no evidence of record that the veteran withdrew his 
claim and thus, the Board shall proceed in adjudicating his 
claim.    

While the veteran's representative has argued that VA has 
failed in its duty to assist the veteran, the veteran has 
been accorded ample opportunity to present evidence and 
argument in support of his claim.  The veteran has not 
identified, and the Board is not aware of, any additional 
outstanding evidence.  In sum, the facts relevant to the 
veteran's claim have been properly developed, and there is no 
further action to be undertaken to comply with the provisions 
of the VCAA and the implementing regulations. See Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002) ("Both the 
statute, 38 U.S.C. § 5103(a), and the regulation, 38 C.F.R. § 
3.159, clearly require the Secretary to notify a claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the 
Secretary.").  Therefore, there is no reasonable possibility 
that any further development could substantiate the claim.  
Accordingly, the Board will address the merits of the 
veteran's claim.

Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service, 
but no compensation shall be paid if the disability is the 
result of the person's own willful misconduct or abuse of 
alcohol or drugs. See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
When a veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay evidence.  
See 38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

To establish service connection for a disability, a claimant 
must submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury. See 
Pond v. West, 12 Vet. App. 341, 346 (1999). 

If there is no evidence of a chronic condition during 
service, or an applicable presumptive period, then a showing 
of continuity of symptomatology after service is required to 
support the claim. See 38 C.F.R. § 3.303(b).  In order for 
service connection is to be established by continuity of 
symptomatology, there must be medical evidence that relates a 
current condition to that symptomatology.

Analysis.

The Board has thoroughly reviewed the evidence of record and 
finds that a back disorder was not incurred in service.  In 
this regard, the veteran has contended that he injured his 
back during his active duty period of service.  Specifically, 
he maintains that he fractured his spine when a barrel rolled 
over his back while he was stationed on Tinian Island.  While 
the veteran has submitted numerous lay statements that 
indicate they recall the veteran seriously injured his back 
or heard that he injured his back in service, where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required. This burden may not be met by 
lay testimony because laypersons are not competent to offer 
medical opinions. Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  

In the instant case, the veteran's service medical records 
are devoid of any findings that the veteran suffered a 
fracture to his spine in service or even injured his spine in 
service.  The veteran contends that the accident occurred in 
September 1945.  Service medical records dated in October 
1945 and November 1945 indicate that the veteran was examined 
and found physically qualified for transfer.  The veteran's 
December 1945 separation examination, conducted only three 
months after the alleged spinal fracture, is completely 
devoid of any findings with respect to the veteran's back.  
Moreover, physical examination of the veteran's spine and 
extremities were normal.

Even if the Board were to assume that based on the veteran's 
assertions, and those of his fellow servicemen, that he 
injured his back in service, the mere fact of an in-service 
injury is not enough; there must be evidence of a chronic 
disability resulting from that injury. For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time. Certain chronic disabilities are presumed to have been 
incurred in service if manifest to a compensable degree 
within one year of discharge from service. 38 U.S.C. §§ 1101, 
1112; 38 C.F.R. §§ 3.307, 3.309. 

There are no post-service medical records, which confirm the 
veteran's in service injury, or indicate the presence of a 
chronic back disability.  Instead, the evidence of record 
reveals the veteran strained his back at work in 1953 when he 
lifted a piece of steel.  VA hospitalization records dated in 
March 1967, while noting the veteran complained of pain in 
the lumbar area, reveal the veteran hurt his back "in 
shop."  X-rays revealed that no fractures were found.  There 
was also no mention of any evidence of old fractures seen 
upon x-ray.  The summary of hospitalization also noted that 
the veteran was rear ended in an automobile accident in 1969 
whereby he injured his cervical spine.  

A lay statement submitted by Dr. W.L.Y., whom the veteran 
indicated had treated him for his spinal fracture during 
service, stated that he had no recollection of treating the 
veteran and further, that any major medical problem was 
immediately sent to the island medical facility, as the 
sickbay was not equipped to help anyone with a major injury.

A June 1980 letter from the Director of Medical Records at 
Flint General Hospital indicates that the veteran was 
admitted to their hospital in June 1971.  The veteran's 
diagnosis upon discharge was osteoarthritis of the cervical 
spine, cervical strain, and anxiety neurosis.  No nexus 
opinion was given.  

VA hospitalization records dated from December 1978 and 
January 1979 note the veteran relayed a history of injuring 
his lower back in 1945 during the service and chronic pain 
ever since.  However, x-rays of the lumbar spine were 
negative.  VA hospitalization records dated in February 1980 
again note the veteran relayed a history of injuring his back 
during service, but made no findings with respect to his 
back.

An October 1994 letter from J.E.L., D.O., indicates that the 
veteran stated he suffered an injury to his back in service 
and since that time has had repeated problems.  The letter 
further revealed that the veteran asked him if his accident 
could be related to the veteran's current cardiac condition.  
There was no nexus opinion provided with respect to the 
veteran's back.

The only evidence of record that relates any current back 
disorder, which may be present, to the veteran's service, is 
contained in an August 1999 opinion from D.G.T., D.C., 
submitted by the veteran.  This statement indicates that the 
veteran related an injury in the Navy years ago that involved 
heavy objects rolling over the top of him that displaced 
internal organs and fractured his skeletal system.  The 
statement further indicates that x-rays taken in July 1999, 
more than 50 years after the veteran's discharge from 
service, show serious degenerative patterns in the neck and 
lower back that are only involving bones that are well out of 
position.  The veteran's chiropractor opines, "the type of 
injury he described which occurred in 1945, could definitely 
have provide the force that cause these misalignments, and 
ultimately resulted in arthritic changes in the spine."   

As it is within the province of the Board to do so, with 
respect to the evidence presented, the Board finds that this 
opinion is not probative. See Hayes v. Brown, 5 Vet. App. 60, 
69-70 (1993) (it is the responsibility of the Board to assess 
the credibility and weight to be given the evidence) (citing 
Wood at 192-93); see also Guerieri v. Brown, 4 Vet. App. 467, 
470-471 (1993) (the probative value of medical evidence is 
based on the physician's knowledge and skill in analyzing the 
data, and the medical conclusion the physician reaches, as is 
true of any evidence, the credibility and weight to the 
attached medical opinions are within the province of the 
Board).  The Board is not required to accept doctors' 
opinions that are based upon the appellant's recitation of 
medical history. See Godfrey v. Brown, 8 Vet. App. 113, 121 
(1995).  Further, medical history recorded by the examiner of 
the veteran, is not competent medical evidence of a 
diagnosis. See Espiritu, supra.; 
Le Shore v. Brown, 8 Vet. App. 406, 409 (1995). 

There is no indication that the veteran's chiropractor 
reviewed the veteran's service medical records or any other 
medical evidence of record, to include the veteran's post-
service accidents.  Medical opinions must be supported by 
clinical findings in the record; bare conclusions, even those 
made by medical professionals, which are not accompanied by a 
factual predicate in the record, are not probative medical 
opinions. See Miller v. West, 11 Vet. App. 345, 348 (1998). 

While we recognize the veteran's sincere belief in the merits 
of his claim, his assertions that his current back disorder 
is related to a service injury are not competent evidence.  
There is no evidence that the veteran has the requisite 
medical expertise to enter a medical judgment as to the 
etiology of his current low back 


disorder. See Espiritu, supra.   Therefore, as the 
preponderance of the evidence is against the veteran's claim, 
service connection for a back disorder must be denied.


ORDER

Entitlement to service connection for a back disorder, to 
include the cervical and lumbar spine, is denied.


		
	John E. Ormond, Jr.
	Veteran's Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

